t c memo united_states tax_court estate of wallace r woodbury deceased wallace richards woodbury jr executor petitioner v commissioner of internal revenue respondent docket no filed date estate e requested an extension of time to file its estate_tax_return and included a letter stating that it intended to make the election under sec_6166 when it filed the return e was allowed a six-month extension e requested a further extension of time to file which r denied e filed its estate_tax_return nearly 2-½ years late in the return e expressly elected to pay estate_tax in installments pursuant to sec_6166 and included a notice of election providing all requisite information required by the applicable regulation r sent e a notice_of_determination denying the election on the ground that e had failed to make the election on a timely filed estate_tax_return e filed a petition requesting declaratory relief under sec_7479 e alleged that it had made a valid sec_6166 election under the doctrine_of substantial compliance r moved for summary_judgment on the ground that sec_20_6166-1 estate_tax regs requires that an election under sec_6166 be made on a timely filed estate_tax_return e objected to r’s motion and filed a cross- motion for summary_judgment arguing that it had substantially complied with sec_20_6166-1 estate_tax regs held e did not substantially comply with sec_20_6166-1 estate_tax regs nor did it comply with sec_6166 itself e’s motion for summary_judgment will therefore be denied held further because e failed to make a timely election under sec_6166 r’s motion for summary_judgment will be granted d matthew moscon and james f wood for petitioner s mark barnes and skyler k bradbury for respondent memorandum opinion armen special_trial_judge this case is before the court on the parties’ cross-motions for summary_judgment filed under rule sec_121 and sec_217 all rule references are to the tax_court rules_of_practice and procedure all section references are to the internal_revenue_code code in effect for the date of decedent’s death respondent issued a notice_of_determination denying the election by the estate of wallace r woodbury estate to pay its federal estate_tax in installments under sec_6166 as a threshold matter we must decide whether disposition of this case by summary_judgment is appropriate if so the issue for decision is whether the doctrine_of substantial compliance serves to deem the estate’s installment_payment election under sec_6166 timely if it does not then we must decide whether respondent’s denial of the election on the ground that the estate’s election was untimely was correct background the following is a summary of relevant facts that are not in dispute these facts are stated solely for the purpose of deciding the pending cross-motions for summary_judgment and are not findings_of_fact for this case see 128_tc_113 see also 125_tc_227 citing fed r civ p a and lakewood assocs v commissioner t c memo on date wallace r woodbury decedent died decedent resided in the state of nevada at the time of his death decedent’s estate was as discussed in greater detail infra sec_6166 allows an estate making an appropriate election to pay the estate_tax due in installments over a 10-year period after a 5-year deferral probated under the jurisdiction of the third district_court for the state of utah wallace richards woodbury jr executor was appointed executor of the estate executor is and was at all relevant times a resident of the state of utah decedent’s federal estate_tax_return was due to be filed by date see sec_6075 however before that date the estate filed a form_4768 application_for extension of time to file a return and or pay u s estate and generation-skipping_transfer taxes and was allowed a six-month extension of time to date to file its return see sec_6081 sec_20_6081-1 sec_3 sec_6075 provides returns made under sec_6018 relating to estate_taxes shall be filed within months after the date of the decedent’s death the estate checked the box in part ii extension of time to file form_706 of form_4768 indicating that it was applying for an automatic six-month extension of time to file the estate also checked the box in part iii extension of time to pay sec_6161 of form_4768 indicating that it was also applying for a sec_6166 installment_payment we note that the provisions of sec_6161 dealing with extensions of time for paying tax are neither invoked by nor relied on by either party in their cross-motions for summary_judgment more fundamentally our jurisdiction in the instant case arises under sec_7479 which confers jurisdiction on the court to make a declaratory_judgment regarding whether an election may be made under sec_6166 or whether the extension of time for payment of tax provided in sec_6166 has ceased to apply with respect to an estate accordingly we do not consider sec_6161 estate_tax regs along with form_4768 the estate included a letter to respondent dated date listing the decedent’s name and taxpayer_identification_number the letter which referenced an anticipated election under sec_6166 stated as follows attached please find form_4768 for the estate of wallace r woodbury the estate a citizen_of_the_united_states who died on date the gross_estate of wallace r woodbury includes shares or interests in businesses that in the aggregate meet the definition of an interest_in_a_closely_held_business to qualify to be treated as an interest in a single closely_held_business pursuant to sec_6166 the primary purpose of this letter is to inform you that the estate intends to make the election to pay the federal estate_tax attributable to the decedent’s interest in the closely_held_business pursuant to sec_6166 when the form_706 estate_tax_return is filed the estate has paid non-deferrable tax in the amount of dollar_figure simultaneously with the filing of the attached form_4768 the estate estimates the tax to be paid in installments pursuant to sec_6166 to be dollar_figure sec_6081 provides that t he secretary may grant a reasonable extension of time for filing any return declaration statement or other document required by this title or by regulations except in the case of taxpayers who are abroad no such extension shall be for more than months the estate did not include with the foregoing application any specific information regarding the properties that allegedly constituted closely_held_business interests or even a list of such properties on date respondent received a second form_4768 from the estate that requested an additional six-month extension of time to date to file the estate_tax_return along with the second form_4768 the estate included a letter dated date listing decedent’s name and taxpayer_identification_number the letter which referenced a request for additional extension of time to file form_706 stated as follows attached please find form_4768 for the estate of wallace r woodbury the estate a citizen_of_the_united_states who died on date we previously filed form_4768 requesting the automatic_extension of six months we request an additional six month extension to file form_706 with the new due_date of date the gross_estate includes commercial real_property and shares or interests in businesses that own commercial real_property the estate is in the process of valuing the business interests and real_property interests but due to the large number of appraisals needed it is anticipated that all of the appraisals will not be completed in time to file the form_706 by the date due_date as indicated in our prior letter dated date the estate intends to make the election to pay the federal estate_tax attributable to decedent’s interest in the closely held businesses pursuant to sec_6166 when the form_706 estate_tax_return is filed the estate has paid non-deferrable tax in the amount of dollar_figure simultaneously with the filing of the original form_4768 on date the estate estimates the tax to be paid in installments pursuant to sec_6166 to be approximately dollar_figure again the estate did not include with the foregoing application any specific information regarding the properties that allegedly constituted closely_held_business interests or even a list of such properties by letter dated date respondent denied the second application_for extension stating in pertinent part as follows we are unable to grant you an additional extension of time to file your return for the following reason s by law we cannot grant an additional extension of time for filing this return the maximum extension that we can grant to a taxpayer residing within the united_states is six months you should file your return by the previously extended due_date as support for the maximum extension referenced in the date letter counsel for respondent cites sec_20_6081-1 estate_tax regs which states in part that u nless the executor is abroad the extension of time may not be for more than months beyond the filing_date prescribed in sec_6075 see sec_6081 quoted supra note the estate concedes the matter stating in its petition petitioner relying upon legal counsel’s erroneous advice that a second extension of time could be obtained to file the return sought to obtain a second extension of time which was subsequently denied and which therefore resulted in petitioner making an untimely filing of the decedent’ sec_706 return the estate made payments approximately consistent with an election under sec_6166 and noted on the payments that they were related to an election under sec_6166 on date the estate filed its form_706 united_states estate and generation-skipping_transfer_tax return in part elections by the executor of its form_706 the estate expressly elected to pay the taxes in installments as described in sec_6166 in support of its election under sec_6166 the estate attached to its form_706 a four-page notice of election containing the information required by sec_20_6166-1 estate_tax regs in particular the notice of election included as exhibit a a schedule entitled interests which qualify for deferral the exhibit described in detail the nature of decedent’s ownership in interests eg interest in woodbury management co llc limited_partner interest in vera sequor family limited_partnership interest in hogwarts llc for each such interest the exhibit specified where it was reported on form_706 and provided its employer_identification_number and date- of-death value in several instances the exhibit also specified the discount percentage that was applied in determining the value of a particular interest eg interest in continued the list provided by the estate in its notice of election was the first time that the estate provided to respondent any specifics regarding the properties that purportedly constituted closely_held_business interests the estate’s notice of election also included a second exhibit entitled interest installments on assets the portion of this second exhibit headed payment schedule stated as follows balance payment due with on dollar_figure dollar_figure payment made with extension big_number big_number 1st interest installment due dollar_figure dollar_figure interest payment made big_number big_number 2nd interest installment due dollar_figure dollar_figure 3rd interest installment due dollar_figure dollar_figure payment with filing of big_number on date respondent issued to the estate a letter entitled preliminary sec_6166 determination_letter proposing to deny the election under sec_6166 on the ground that the estate_tax_return had not been timely filed on date after the estate had exhausted all available administrative remedies respondent issued a notice of final_determination as provided in irc continued kr orem investment llc on the basis of fair_market_value with discount sec_7479 that an election under sec_6166 may not be made in explanation the notice stated as follows the estate is denied the sec_6166 election because it is not eligible for the election the election must be made on a timely filed form_706 u s estate and generation skipping transfer_tax return the estate does not qualify for the sec_6166 election because the estate_tax_return was filed late therefore the entire amount of unpaid estate_tax including any applicable penalty and interest is now due in response to the notice of final_determination the estate filed a timely petition for a declaratory_judgment under sec_7479 the petition includes an allegation that the estate paid all applicable_interest that would have been due and owing under a valid election and has as of the current date paid the first principal installment that would be due and owing under a valid election the petition concludes with a prayer for relief asking the court to decree that petitioner made a valid and effective election under the judicially recognized doctrine_of substantial compliance and is therefore eligible to pay the remaining unpaid and outstanding estate_tax plus interest pursuant to the installment provisions of sec_6166 of the code see supra pp describing the second exhibit to the estate’s notice of election headed payment schedule regarding the payment of interest installments through date at the hearing on the parties’ cross-motions for summary_judgment counsel for respondent admitted that everything i’ve seen is consistent with the estate’s having made interest as well as principal payments pursuant to an election under sec_6166 in the alternative if the court determines that the doctrine_of substantial compliance does not render petitioner’ sec_6166 election valid and binding that the court direct and order the commissioner to allow petitioner an equivalent amount of time to pay the remaining estate_tax and interest in due course after this case was at issue see rule respondent moved for summary_judgment respondent contends that a valid election under sec_6166 can only be made on a timely filed form_706 and because the estate filed its estate_tax_return late the estate’s election under sec_6166 was untimely and denial of the election was appropriate the estate objected to respondent’s motion and filed a cross-motion for summary_judgment invoking the equitable doctrine_of substantial compliance the estate contends that it fully complied with the requirements set forth in sec_6166 and substantially complied with the requirements set forth in sec_20_6166-1 estate_tax regs i summary_judgment discussion rule provides for summary_judgment summary_judgment serves to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 either party may move for summary_judgment upon all or any part of the legal issues in controversy but we may grant summary_judgment only if there is no genuine dispute of material fact rule a and b 85_tc_527 upon review of the record we are satisfied that there is no genuine dispute as to any material fact and that a decision may be rendered as a matter of law accordingly for the reasons that follow we will grant respondent’s motion and deny the estate’s motion ii installment_payment election in general a federal estate_tax_return is due within nine months of a decedent’s death sec_6075 and the estate_tax is due at that time sec_6151 under sec_6166 a qualifying estate may elect to pay the estate_tax in installments over an extended period sec_6151 provides except as otherwise provided in this subchapter when a return of tax is required under this title or regulations the person required to make such return shall without assessment or notice_and_demand from the secretary pay such tax to the internal revenue_officer with whom the return is filed and shall pay such tax at the time and place fixed for filing the return determined without regard to any extension of time for filing the return sec_6166 and d provides as follows sec_6166 extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business a 5-year deferral 10-year installment_payment -- in general --if the value of an interest_in_a_closely_held_business which is included in determining the gross_estate of a decedent who was at the date of his death a citizen or resident_of_the_united_states exceed sec_35 percent of the adjusted_gross_estate the executor may elect to pay part or all of the tax imposed by sec_2001 in or more but not exceeding equal installments limitation --the maximum amount of tax which may be paid in installments under this subsection shall be an amount which bears the same ratio to the tax imposed by sec_2001 reduced by the credits against such tax as-- a the closely_held_business_amount bears to b the amount of the adjusted_gross_estate date for payment of installments --if an election is made under paragraph the first installment shall be paid on or before the date selected by the executor which is not more than years after the date prescribed by sec_6151 for payment of the tax and each succeeding installment shall be paid on or before the date which i sec_1 year after the date prescribed by this paragraph for payment of the preceding installment d election --any election under subsection a shall be made not later than the time prescribed by sec_6075 for filing the return of tax imposed by sec_2001 including extensions thereof and shall be made in such manner as the secretary shall by regulations prescribe if an election under subsection a is made the provisions of this subtitle shall apply as though the secretary were extending the time for payment of the tax sec_20_6166-1 estate_tax regs goes into greater detail regarding how an election under sec_6166 is to be made the regulation provides as follows sec_20_6166-1 --election of alternate extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business -- a in general -- sec_6166 allows an executor to elect to extend payment of part or all of the portion of the estate_tax which is attributable to a closely_held_business interest as defined in sec_6166 if it is made at the time the estate_tax_return is filed the election is applicable both to the tax originally determined to be due and to certain deficiencies if no election is made when the estate_tax_return is filed up to the full amount of certain later deficiencies but not any_tax originally determined to be due may be paid in installments b time and manner of election --the election provided under sec_6166 is made by attaching to a timely filed estate_tax_return a notice of election containing the following information the decedent’s name and taxpayer_identification_number as they appear on the estate_tax_return the amount of tax which is to be paid in installments the date selected for payment of the first installment the number of annual installments including the first installment in which the tax is to be paid the properties shown on the estate_tax_return which constitute the closely_held_business interest identified by schedule and item number and the facts which formed the basis for the executor’s conclusion that the estate qualifies for payment of the estate_tax in installments in the absence of a statement in the notice of election as to the amount of tax to be paid in installments the date selected for payment of the first installment or the number of installments the election is presumed to be for the maximum amount so payable and for payment thereof in equal installments the first of which is due on the date which i sec_5 years after the date prescribed in sec_6151 for payment of estate_tax iii declaratory_judgment generally before the enactment of sec_7479 in the taxpayer_relief_act_of_1997 pub_l_no sec_505 sec_111 stat pincite the only recourse an estate had in a dispute over an election under sec_6166 was to pay the entire tax first and seek a refund see eg 84_tc_560 cf 630_fsupp_182 d md however congress realized that this limited recourse would often defeat the purpose of the relief that sec_6166 was intended to provide which was to allow estates whose assets consisted mainly of small businesses to defer payment of the tax so they could avoid having to liquidate their small businesses in order to fulfill their obligation to pay the estate_tax within nine months see estate of roski v commissioner t c pincite citing h_r rept no pincite 1997_4_cb_319 see also 558_fsupp_921 n c d ill describing sec_6166 as a safety valve to protect the integrity of closely-held business interests of a decedent against destruction because of the demands of the estate_tax provisions of the code sec_7479 provides as follows sec_7479 declaratory judgments relating to eligibility of estate with respect to installment payments under sec_6166 a creation of remedy --in a case of actual controversy involving a determination by the secretary of or a failure by the secretary to make a determination with respect to -- whether an election may be made under sec_6166 relating to extension of time for payment of estate_tax where estate consists largely of interest in closely_held_business with respect to an estate or with respect to any property included therein or whether the extension of time for payment of tax provided in sec_6166 has ceased to apply with respect to an estate or with respect to any property included therein upon the filing of an appropriate pleading the tax_court may make a declaration with respect to whether such election may be made or whether such extension has ceased to apply any such declaration shall have the force and effect of a decision of the tax_court and shall be reviewable as such iv parties’ cross-motions for summary_judgment respondent moves for summary_judgment on the basis that a valid election under sec_6166 can only be made on a timely filed form_706 therefore in respondent’s view because the estate filed its estate_tax_return late its election under sec_6166 was untimely and denial of the sec_6166 election was appropriate the estate opposes respondent’s motion and cross-moves for summary_judgment the estate contends that it fully complied with the requirements set forth in sec_6166 and invoking the doctrine_of substantial compliance that it substantially complied with the requirements set forth in sec_20_6166-1 estate_tax regs therefore in the estate’s view because it timely made an election under sec_6166 it should be allowed to pay its estate_tax in installments pursuant to sec_6166 respondent opposes the estate’s cross-motion arguing that the doctrine_of substantial compliance does not apply to elections under sec_6166 for purposes of ruling on the parties’ cross-motions for summary_judgment we shall assume without deciding that the doctrine_of substantial compliance applies to elections under sec_6166 on that basis we turn first to the estate’s cross-motion to decide whether the estate substantially complied with the requirements set forth in the code and in the regulations regarding the making of an election to pay the taxes in installments as described in sec_6166 a the estate’s cross-motion and the doctrine_of substantial compliance the estate first argues that it fully complied with sec_6166 because sec_6166 only prescribes the timeframe in which the election must be made ie not later than the time prescribed by sec_6075 for filing the estate_tax_return the estate points out that sec_6166 does not state that the election must be made on or in conjunction with a timely filed estate_tax_return rather such requirement is set forth only in sec_20_6166-1 estate_tax regs and not in the statute itself therefore the estate concludes that because the election was timely made the estate fully complied with sec_6166 even though the election was not made on a timely filed estate_tax_return second the estate argues that despite its failure to comply with the literal requirements of sec_20_6166-1 estate_tax regs it nonetheless substantially complied with the regulation the estate argues that it substantially complied because it intended to make the election checked the box in part iii extension of time to pay sec_6161 of the date form_4768 indicating that it was also applying for a sec_6166 installment_payment attached a letter to both the date and date forms stating that it intended to make the election under sec_6166 when it filed its estate_tax_return and made annual interest payments in line with an election under sec_6166 all of which thereby put respondent on notice that an election had been made the doctrine_of substantial compliance has its origins in equity and is designed to avoid hardship in cases where a party does all that can reasonably be expected of the party but nonetheless fails to comply with the requirements of the provision in question estate of chamberlain v commissioner tcmemo_1999_ wl at aff’d 9_fedappx_713 9th cir citing 719_f2d_1001 9th cir this court has on limited occasions applied the doctrine_of substantial compliance and excused taxpayers from strict compliance with procedural regulatory requirements provided that the taxpayer substantially complied by fulfilling the essential statutory purpose see eg am air filter co v commissioner 81_tc_709 most of the cases in which the court has applied the doctrine have involved alleged failures to make an election in accordance with applicable regulations see eg estate of chamberlain v commissioner wl at n the court_of_appeals for the tenth circuit analyzed the doctrine_of substantial compliance in the context of an election that the taxpayers made to calculate their charitable_contribution_deduction under sec_170 see 900_f2d_1457 10th cir aff’g tcmemo_1988_272 the court stated i n determining whether an election has been made absent adherence to literal requirements a court should assess whether the taxpayer has substantially complied with the requirements notwithstanding the ‘shall’ and ‘must’ language id pincite citing 812_f2d_158 4th cir aff’g 85_tc_1075 783_f2d_1201 5th cir aff’g 83_tc_831 and 743_f2d_781 11th cir elements of an election under sec_6166 sec_6166 provides that an election to pay the estate_tax in installments must be made by the time prescribed by sec_6075 for timely filing an estate_tax_return including extensions thereof sec_6075 provides that an estate_tax_return shall be filed within nine months of the date of the decedent’s death sec_6166 goes on to provide that an election shall be made in such manner as the secretary shall by regulations prescribe if an election under subsection a is made the provisions of this subtitle shall apply as though the secretary were extending the time for payment of the tax as discussed above sec_20_6166-1 estate_tax regs provides that the following information must be attached to a timely filed estate_tax_return to constitute a valid notice of election the decedent’s name and taxpayer_identification_number as they appear on the estate_tax_return the amount of tax that is to be paid in installments the date selected for payment of the first installment the number of annual installments including the first installment in which the tax is to be paid the properties shown on the estate_tax_return that constitute the closely_held_business interest identified by schedule and item number and the facts that formed the basis for the executor’s conclusion that the estate qualifies for the payment of the estate_tax in installments the regulation goes on to provide in the absence of a statement in the notice of election as to the amount of tax to be paid in installments the date selected for payment of the first installment or the number of installments the election is presumed to be for the maximum amount so payable and for payment thereof in equal installments the first of which is due on the date which i sec_5 years after the date prescribed in sec_6151 for payment of estate_tax sec_20_6166-1 estate_tax regs in 92_tc_714 aff’d 928_f2d_901 9th cir we observed that the benefits that sec_6166 confers are privileges granted to the taxpayer by congress as a matter of legislative grace as a result we concluded that the provisions of sec_6166 which grant such privileges should be given a strict and narrow construction id see estate of adell v commissioner tcmemo_2013_228 at reiterating that view the estate’s actions the estate concedes as it must that it did not timely file an estate_tax_return however the estate argues that it timely satisfied the remaining requirements through its course of action as previously discussed we review the estate’s actions to determine whether it substantially complied with the requirements set forth in sec_20_6166-1 estate_tax regs the estate’s forms and accompanying letters included the decedent’s name and taxpayer_identification_number as well as the approximate amount of tax to be paid in installments thus satisfying the requirements set forth in sec_20_6166-1 and estate_tax regs furthermore the final sentence of sec_20_6166-1 estate_tax regs provides that if the information required in paragraph b as well as in paragraph b and is not included then the information may be presumed to be both the maximum amount and the longest deferral and installment periods allowed by the statute therefore the requirements of sec_20_6166-1 - estate_tax regs are satisfied however the same cannot be said of the final two requirements of section b estate_tax regs sec_20_6166-1 estate_tax regs requires enumeration of the properties shown on the estate_tax_return that constitute the closely_held_business interests in the instant case neither the date letter nor the date letter submitted by the estate indicating an intent to make a sec_6166 election provided any specific information regarding the properties that purportedly constituted closely_held_business interests indeed the estate did not provide this information to respondent until it filed its form_706 on date finally sec_20_6166-1 estate_tax regs requires a statement of the facts that form the basis for the executor’s conclusion that the estate qualifies for the payment of the estate_tax in installments because of the threshold_percentage qualification for sec_6166 status such facts must necessarily include valuation information regarding the properties that purportedly constitute closely_held_business interests in the instant case the estate’s letters accompanying its forms provided nothing other than highly conclusory statements lacking any detail granted those letters did estimate the tax to be paid in installments pursuant to sec_6166 to be dollar_figure but such amount was merely an estimate of tax that did not speak to the value of the properties that purportedly constituted closely_held_business interests the importance of the requirements in sec_20_6166-1 and estate_tax regs is demonstrated by the fact that in order to qualify for a payment extension under sec_6166 at least of the value of the adjusted_gross_estate must consist of closely_held_business interests sec_6166 therefore the information mandated by sec_20_6166-1 and estate_tax regs is indispensable to the making of an election such information is necessary to enable the commissioner as well as the estate itself to determine whether the estate qualifies for an election under sec_6166 in other words such information goes to the essence of the statutory purpose given the statement in the estate’s letter dated date accompanying the first form that it intended to make a sec_6166 election when it filed its estate_tax_return the estate must have had some reason to think that its closely_held_business interests constituted at least of its value however merely telling respondent that the value of the closely_held_business interests exceed sec_35 of the adjusted gross value of the estate does not give respondent sufficient information to determine whether such statement is accurate and ultimately whether the estate is in fact entitled to make an election under sec_6166 by failing to provide essential information regarding the estate’s closely_held_business interests--information that goes to the essence of the statutory purpose-- the estate did not substantially comply with regulatory requirements and relief under the doctrine_of substantial compliance is not available the estate’s compliance with sec_6166 as previously stated sec_6166 provides that a ny election under subsection a shall be made not later than the time prescribed by sec_6075 for filing the return of tax imposed by sec_2001 including extensions thereof and shall be made in such manner as the secretary shall by regulations prescribe the time to make an election under sec_6166 is therefore fixed by statute we are not at liberty to ignore the deadline that congress has clearly and unequivocally prescribed in sec_6166 and any modification to that deadline must be by legislative action and not by judicial fiat see 311_us_55 896_f2d_218 7th cir dirks v commissioner tcmemo_2004_138 wl at aff’d 154_fedappx_614 9th cir indeed regarding filing deadlines the supreme court has stated that deadlines like statutes of limitations necessarily operate harshly and arbitrarily with respect to individuals who fall just on the other side of them but if the concept of a filing deadline is to have any content the deadline must be enforced 471_us_84 dollar_figure the estate does not dispute the inviolability of the deadline specified by sec_6166 rather as we understand its argument the estate contends that in evaluating whether it substantially complied with regulatory requirements the court may consider events after the due_date of the estate’s form_706 ie date in deciding whether by that date the estate had substantially complied with such requirements here we think the estate would point to its history of making both interest payments and principal payments reflective of an election under sec_6166 in a similar vein the court_of_appeals for the seventh circuit has stated all fixed deadlines seem harsh because all can be missed by a whisker--by a day united_states v locke u s or for that matter by an hour or a minute they are arbitrary by nature the legal system lives on fixed deadlines their occasional harshness is redeemed by the clarity which they impart to legal_obligation there is no general judicial power to relieve from deadlines fixed by legislatures 896_f2d_218 7th cir taken to its logical end the foregoing argument would eliminate from the code the statutory deadline expressed in sec_6166 suffice it to say that as previously discussed the estate did not substantially comply with all regulatory requirements until it filed its form_706 on date more than months after the due_date as extended for such return in short the estate failed to satisfy the statutory deadline the estate’s alternative request for relief in its petition the estate requests that even if the doctrine_of substantial compliance does not apply the court should direct and order respondent to allow the estate an equivalent amount of time to pay the remaining estate_tax and interest the tax_court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress see sec_7442 naftel v commissioner t c pincite jurisdiction must be proven affirmatively and a party invoking our jurisdiction bears the burden of proving that we have jurisdiction see 65_tc_346 35_tc_177 27_tc_837 in order to meet this burden the party must establish affirmatively all facts giving rise to our jurisdiction see wheeler’s peachtree pharmacy inc v commissioner t c pincite 15_bta_645 sec_7479 confers jurisdiction on the court to make a declaratory_judgment regarding whether an election may be made under sec_6166 or whether the extension of time for payment of tax provided in sec_6166 has ceased to apply with respect to an estate the court has already decided that the estate is not entitled to an election under sec_6166 in short the court lacks jurisdiction to consider the estate’s alternative request for relief conclusion in sum because the estate did not satisfy the statutory deadline for making an election under sec_6166 and did not substantially comply with the regulatory requirements for making an election under sec_20_6166-1 estate_tax regs and further because we lack jurisdiction to consider the estate’s alternative request for relief we will deny the estate’s cross-motion for summary_judgment b respondent’s motion for summary_judgment we turn now to respondent’s motion for summary_judgment sec_6166 provides that an election under sec_6166 shall be made not later than the time prescribed by sec_6075 including extensions thereof sec_6075 provides that a form_706 estate_tax_return must be filed within nine months of the date of the decedent’s death furthermore sec_20_6166-1 estate_tax regs sets forth requirements regarding the time and manner of an election stating that the election is made by attaching specified information to a timely filed estate_tax_return this court has held that an election under sec_6166 must be timely made in order to be valid 93_tc_462 holding that because the estate_tax_return was not timely filed the election was ineffectual as a matter of law see 98_tc_294 the sec_6166 election was invalid because it was made in a return which was not timely filed sec_20_6166-1 estate_tax regs in the instant case the estate requested and received a six-month extension of time to date to file its estate_tax_return however the estate did not file the return until date as a result the estate did not timely file its return nor as discussed above did it make a timely election under sec_6166 therefore the estate did not properly make a valid election under sec_6166 accordingly respondent’s denial of the estate’s late-filed election under sec_6166 was proper and we will grant his motion for summary_judgment v conclusion we have considered all of the arguments advanced by petitioner and to the extent not expressly addressed we conclude that those arguments do not raise any genuine dispute of material fact nor do they preclude decision for respondent as a matter of law to reflect the foregoing an order granting respondent’s motion and denying petitioner’s cross-motion and decision for respondent will be entered
